UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                         UNITED STATES

                                                     v.

                  Airman First Class CHAD R. MCCLELLAND-HALL
                                United States Air Force

                                         ACM 38258 (recon)

                                             17 June 2014

          Sentence adjudged 7 November 2012 by GCM convened at Tinker
          Air Force Base, Oklahoma. Military Judge: Grant L. Kratz (sitting alone).

          Approved Sentence: Bad-conduct discharge, confinement for 20 months,
          and reduction to E-1.

          Appellate Counsel for the Appellant: Major Zaven T. Saroyan.

          Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                  Before

                        ALLRED, MARKSTEINER, and MITCHELL
                               Appellate Military Judges

                    This opinion is subject to editorial correction before final release.



PER CURIAM:

       On 25 January 2013, The Judge Advocate General of the Air Force appointed
Mr. Laurence M. Soybel to the position of appellate military judge on the
United States Air Force Court of Criminal Appeals pursuant to Article 66(a), UCMJ,
10 U.S.C. § 866(a). At the time of this appointment, Mr. Soybel, a retired Air Force
officer and former appellate military judge, was serving as a civilian litigation attorney in
the Department of the Air Force. On 25 June 2013, the Secretary of Defense, “[p]ursuant
to [his] authority under title 5, United States Code, section 3101 et seq.,” issued a
memorandum that “appoint[ed] Mr. Laurence M. Soybel, a civilian employee of the
Department of the Air Force, to serve as appellate military judge on the Air Force Court
of Criminal Appeals.” Memorandum from Sec’y of Def. Chuck Hagel for Sec’y of the
Air Force Eric Fanning (25 June 2013).
       On 19 August 2013, we approved the findings and sentence in the appellant’s
case.    United States v. McClelland-Hall, ACM 38258 (A.F. Ct. Crim. App.
19 August 2013) (unpub. op.). The appellant then petitioned the Court of Appeals for the
Armed Forces for review. On 31 October 2013, our superior court converted the
appellant’s motion to vacate into a motion for reconsideration. United States v.
McClelland-Hall, 73 M.J. 91 (C.A.A.F. 2013) (mem.). On 19 December 2013, our
superior court granted review of United States v. Janssen, ACM 37681 (A.F. Ct. Crim.
App. 18 July 2014) (unpub. op.), on the issue of whether Mr. Soybel was properly
appointed by the Secretary of the Air Force to sit on the Air Force Court of Criminal
Appeals. United States v. Janssen, 73 M.J. 136 (Daily Journal 19 December 2013). On
15 April 2014, our superior court issued its decision, ruling that the Secretary of Defense
did not have the legislative authority to appoint appellate military judges, and his
appointment of Mr. Soybel to this court was “invalid and of no effect.” United States v.
Janssen, 73 M.J. 221, 225 (C.A.A.F. 2014).

       In light of Janssen, we have granted the motion for reconsideration in this matter
and, with a properly constituted panel, have conducted a review of the appellant’s case
consistent with Article 66(c), UCMJ, 10 U.S.C. § 866. We have also reviewed the prior
opinion in this case issued on 19 August 2013 and reached the same conclusion. We
affirm the findings and sentence in this matter.

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c); United States v. Reed, 54 M.J. 37, 41
(C.A.A.F. 2000). Accordingly, the approved findings and sentence are

                                      AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                             2                             ACM 38258 (recon)